Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 102(a)(1) or102(a)(2) rejection over Sinai et al’890 is hereby withdrawn.  Sinai does not teach or suggest instant unsaponifiable fraction of olive oil of claim 20.  Sinai also does not teach or suggest instant amount (50.0-150 mg/ml) for the beta-caryophyllene of claim 44.
Due to new ground rejections (see Paragraph 7 below), the following rejections are made non-final. 
With respect to the newly added limitation “Unsaponifiable fraction of Olive Oil” of claims 20 and 46, such limitation is a broader term than “Plantasens™ Olive Active HP”.  However, in present specification, applicant teaches olive (Olea europaea) among the examples of their adjuvants.  Since “unsaponifiable fraction of olive oil” is a subgenus of “olive” or “olea europaea”, it is the Examiner’s position that it is reasonable to conclude that applicant had a possession of the claimed “unsaponifiable fraction of olive oil”.  The Examiner also notes that applicant amended specification to insert the generic term, “Unsaponifiable fraction of Olive Oil” next to the trade name Plantasens™ Olive Active HP.
Claim Objections
Claims 20, 22, 23, 26, 43 and 44 are objected to because of the following informalities:  
In Claim 20, line 1, applicant need to change “pharmaceutical” to --- pharmaceutically ---.  
delete the comma between “equivalent” and “derivative,” and also delete the comma between “salt” and “of”.  
In Claim 22, line 5, applicant needs to change “-Caryophyllene oxide;” to --- Caryophyllene oxide; --- or to --- (-)-Caryophyllene oxide ---.   
In Claim 22, applicant need to delete “epi-,” in front of “cis-Caryophyllene;”.
In Claim 23, line 2, insert --- the --- in front of “beta-caryophyllene”.
In both Claims 26 and 43, the following terms are duplicated: “wheat germ”, “macadamia” and “olive”.  Applicant needs to remove the duplicates.
In Claim 44, line 3, applicant needs to insert --- and --- between “phospholipids” and “triglycerides,”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22, 23, 25, 26, 42 and 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
In Claims 20, 22, 23, 42 and 44, applicant recites “a functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene,” and/or “the functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene”.
(i) Present specification does not provide any example of a “precursor” (the Examiner sees some named compounds in claim 22 but not precursors) and does not even clearly describe what structural features are required to be effective.  Thus, present disclosure requires a person of ordinary skill in the art to envision what “precursors” may be intended by applicant and thus fails the written description requirement.  The chemical genus of “precursors” must be described in such a way that demonstrates to those of skill in the art that the applicant was in possession of the claimed genus at the time the application was filed.
(ii) For the same logic, “a functionally equivalent derivative” was not described in present specification in such a way as to reasonably convey to one skilled in the art that the applicant was in possession of the claimed subject matter at the time the application was filed: applicant haven’t explained what structural components are necessary for function.  Thus, applicant is leaving it to the one skilled in the art to envision which compounds might fit that description and to figure out on their own, and thus present disclosure fails the written description requirement. 
Claims 45 and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 45, applicant recites “about 600 grams shea butter”, “about 2 grams white bees wax”, “about 75 mil beta-caryophyllene”, etc.  Also, in claim 46, applicant recites “about 3 ml of Unsaponifiable fraction of Olive Oil”.  
The term “about” added in front of the amounts for each of the components (e)-(n) of claim 45 and in front of the amount for the unsaponifiable fraction of olive oil of claim 46 constitute new matters since in the original disclosure (see Tables 1 and 2), applicant only gives exact amounts for the components (e)-(n) and exact amount for the unsaponifiable fraction of olive oil.  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 23, line 2, applicant needs to (i) insert --- the --- in front of “beta-caryophyllene” and (ii) change “a” (in front of “functionally”) to --- the --- in order to provide a proper antecedent basis.
Claims 25 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In both claims 25 and 42, applicant recites that “the beta-caryophyllene is provided in the form of a plant-derived essential oil, oleoresin, solute, extract, fermentation, infusion, leaching or distillate.”
It is unclear to the Examiner what applicant means when they say that the beta-caryophyllene is provided in the form of fermentation or leaching since it is the Examiner’s understanding that fermentation or leaching refer to a process.
It is also unclear to the Examiner what applicant means when they say that the beta-caryophyllene is provided in the form of solute.  It is the Examiner’s understanding that a solute is a substance dissolved in a solvent.  Does this mean that instant pharmaceutical acceptable composition is in the form of a solution?  
Claims 26 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 26 and 43 recite the limitation “the composition of the adjuvant comprising phospholipids and triglycerides” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.
Instant rejection can be overcome by (1) changing in instant claim 20 “an adjuvant comprising phospholipids, triglycerides, and Unsaponifiable fraction of Olive Oil” to --- an adjuvant comprising (i) a combination of phospholipids and triglycerides; and (ii) Unsaponifiable fraction of olive Oil --- and then (2) changing in instant claim 26 “wherein the composition of the adjuvant comprising phospholipids and triglycerides is selected from” to --- wherein the combination of phospholipids and triglycerides is selected from ---. (the phrase “an adjuvant comprising a combination of phospholipids and triglycerides” is supported in the originally filed claim 1).
Claims 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation “or the functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene,” in lines 7-8 and also in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim (since in line 2 of claim 44, applicant recites “an effective amount of beta-caryophyllene”).
In order to overcome instant rejection, applicant needs to delete the limitation “or the functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene,” in lines 7-8 and also in lines 9-10.  
Also, applicant needs to insert --- the --- in front of “beta-caryophyllene” in line 6 so as to provide a proper antecedent basis.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20, 22, 23, 25, 26, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (WO 2015/000064 A1) in view of “Plantasens Olive Active HP, Anti-Aging Active” a technical datasheet supplied by Clariant (dated July 7, 2015).
Evans teaches (claims 1, 12 and 13 and [0012]) a pharmaceutical composition comprising beta-caryophyllene or a functionally equivalent derivative, analogue (including precursor or isomer) or pharmaceutically acceptable salt thereof.  Evans’s composition is used in a method of treating pain and/or inflammation in a mammal by topical application.  Furthermore, Evans teaches (claims 6 and 8) that its composition further comprises an adjuvant which is selected from the followings:
meadowfoam seed, sweet almond, arnica, argan, avocado, borage, calendula, calophyllum, carrot, wheat germ, jojoba, macadamia, St. John's wort, apricot, hazel, olive, rosehip, sunflower, cocoa butter, cottonseed oil, evening primrose, grapeseed oil, wheat germ, hemp, tamanu, macadamia, olive and sesame.
Evans teaches ([0020]) that one or more of those adjuvants can be used in its composition.  Since all of those adjuvants listed above are also claimed in instant claim 26, Evans’s adjuvants teaches instant adjuvant comprising phospholipids and triglycerides.
	Evans does not explicitly teach instant Unsaponifiable fraction of Olive Oil although Evans includes olive oil among the examples of suitable adjuvants that can be used in its composition (see [0020]).  A technical datasheet supplied by Clariant, “Plantasens Olive Active HP, Anti-Aging Active” (hereinafter referred to as “Clariant”) teaches (see the 2nd page under “Benefits” and the 3rd page under “ECOLABELS”) that as a powerful anti-aging active, Plantasens Olive Active HP (Olea Europaea (Olive) Oil Unsaponifiables) helps slows down skin’s natural aging process significantly by acting as a natural shield on skin and efficiently protecting it from UV-induced lipid peroxidation, scavenging reactive oxygen species and preventing the formation of advanced glycation end products.  Since Evans already teaches that its composition can contain olive oil as an adjuvant, it would have been obvious to one skilled in the art to add Plantasens Olive Active HP (Olea Europaea (Olive) Oil Unsaponifiables) to Evan’s composition with a reasonable expectation that Evan’s composition further comprising Plantasens Olive Active HP would not only treat the pain and/or inflammation but would also significantly slow down skin’s natural aging process (by acting as a natural shield on skin and efficiently protecting it from UV-induced lipid peroxidation, scavenging reactive oxygen species and preventing the formation of advanced glycation end products), as taught by the technical datasheet supplied by Clariant (besides, Evans also teaches that its composition may contain skin conditioning agents and anti-oxidants –see the last two lines in [0020]).  Thus, Evans in view of Clariant teaches instant adjuvant comprising phospholipids, triglycerides and Unsaponifiable fraction of Olive Oil.
	Therefore, Evans in view of Clariant renders obvious instant claims 20, 22, 23, 26 and 43: (i) since Evans in view of Clariant teaches instant adjuvant comprising phospholipids, triglycerides and Unsaponifiable fraction of Olive Oil, such adjuvant would inherently facilitates the transdermal delivery of Evan’s beta-caryophyllene or a functionally equivalent derivative, analogue (including precursor or isomer) or pharmaceutically acceptable salt thereof; (ii) instant claim 22 does not require the presence of the functionality equivalent derivative, precursor, isomer, or salt of beta-caryophyllene.  It only requires that if (or when) the functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene were present, such compound has to be selected from the group consisting of: alpha-humulene; 9-epi-(E)-Caryophyllene; Caryophyllene oxide; 9-epi-Caryophyllene; epi-, cis-Caryophyllene; 2-epi-(E)--Caryophyllene; Isocaryophyllene and cis-Caryophyllene.
	With respect to instant claims 25 and 42, Evans teaches (see claim 4) that its beta-caryophyllen is provided in a plant-derived essential oil, oleoresin, solute, extract, fermentation, infusion, leaching and/or distillate.  Thus, Evans in view of Clariant renders obvious instant claims 25 and 42.
Claims 20, 22, 23, 25, 26, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Legault et al (US 2011/0008465 A1) in view of “Plantasens Olive Active HP, Anti-Aging Active” a technical datasheet supplied by Clariant (dated July 7, 2015).
Legault teaches (claims 1 and 2) a pharmaceutical composition comprising beta-caryophyllene (as its water insoluble sesquiterpene), one or more antioxidants and one or more solubilizers selected from the group consisting of an oil, PEG400, a derivative of castor oil and ethylene oxide, and polysorbate.  
Among the examples for the one or more solubilizers, Legault teaches ([0040]) vegetable oils such as cottonseed oil, grapeseed oil, sunflower oil and olive oil.  It would have been obvious to one skilled in the art to use cottonseed oil, grapeseed oil, sunflower oil and/or olive oil as Legault’s solubilizers with a reasonable expectation of success.  Since those oils listed above are also claimed in instant claim 26, Legault teaches instant adjuvant comprising phospholipids and triglycerides (besides, Legault also teaches egg yolk phospholipid and lecithin among the examples for its solubilizers).
Legault does not explicitly teach instant Unsaponifiable fraction of Olive Oil although Legault includes olive oil among the examples of its solubilizers that can be used in its composition (see [0040]).  A technical datasheet supplied by Clariant, “Plantasens Olive Active HP, Anti-Aging Active” (hereinafter referred to as “Clariant”) teaches (see the 2nd page under “Benefits” and the 3rd page under “ECOLABELS”) that as a powerful anti-aging active, Plantasens Olive Active HP (Olea Europaea (Olive) Oil Unsaponifiables) helps slows down skin’s natural aging process significantly by acting as a natural shield on skin and efficiently protecting it from UV-induced lipid peroxidation, scavenging reactive oxygen species and preventing the formation of advanced glycation end products.  Since Legault already teaches that its composition can contain olive oil as its solubilizer, it would have been obvious to one skilled in the art to use Plantasens Olive Active HP (Olea Europaea (Olive) Oil Unsaponifiables) as the olive oil in Legault’s composition with a reasonable expectation that Plantasens Olive Active HP would not only function as the solubilizer but would also significantly slow down skin’s natural aging process (by acting as a natural shield on skin and efficiently protecting it from UV-induced lipid peroxidation, scavenging reactive oxygen species and preventing the formation of advanced glycation end products), as taught by the technical datasheet supplied by Clariant.  Thus, Legault in view of Clariant teaches instant adjuvant comprising phospholipids, triglycerides and Unsaponifiable fraction of Olive Oil.  Such adjuvant would inherently facilitate the transdermal delivery of beta-caryophyllen, or the functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene as instantly recited in claim 20, and Legault’s beta-caryophyllene would inherently provide (transdermal) pain relief and inflammation reduction as instantly recited in claim 20.  Thus, Legault in view of Clariant renders obvious instant claims 20, 22, 23, 26 and 43.  
With respect to instant claims 25 and 42, Legault teaches ([0035]) that its purified sesquiterpene, such as beta-caryophyllene, was originally contained  in natural extracts or essential oils and then purified or semi-purified later.  Thus, Legault in view of Clariant renders obvious instant claims 25 and 42. 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Legault et al (US 2011/0008465 A1) 
Legault teaches (claims 1 and 2) a pharmaceutical composition comprising beta-caryophyllene (as its water insoluble sesquiterpene), one or more antioxidants and one or more solubilizers selected from the group consisting of an oil, PEG400, a derivative of castor oil and ethylene oxide, and polysorbate.  
Among the examples for the one or more solubilizers, Legault teaches ([0040]) vegetable oils such as cottonseed oil, grapeseed oil, sunflower oil and olive oil.  It would have been obvious to one skilled in the art to use cottonseed oil, grapeseed oil, sunflower oil and/or olive oil as Legault’s solubilizers with a reasonable expectation of success, and those oils teaches instant adjuvant comprising phospholipids and triglycerides (besides, Legault also teaches egg yolk phospholipid and lecithin among the examples for its solubilizers).  Since Legault teaches instant adjuvant, such adjuvant would inherently facilitate the transdermal delivery of beta-caryophyllen, or the functionally equivalent derivative, precursor, isomer, or salt of beta-caryophyllene as instantly recited in claim 44, and Legault’s beta-caryophyllene would inherently provide transdermal pain relief and inflammation reduction as instantly recited in claim 44.  
 With respect to instant amount for the beta-caryophyllene, Legault teaches (claim 18) that its pharmaceutical composition contains 0.01-100 mg/mL of beta-caryophyllene.  Such range overlaps with instant range of 50.0-150 mg/mL, thus rendering instant range prima facie obvious.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Thus, Legault’s teaching renders obvious instant claim 44. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        May 3, 2021